Citation Nr: 9926744	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-49 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an additional program of vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to March 
1988, and from December 1990 to April 1991.  His appeal 
ensues from a decision of the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO).  


FINDING OF FACT

The effects of the veteran's nonservice-connected 
disabilities, when considered in relation to his 
circumstances, have been shown to prevent him from 
successfully achieving a vocational goal of obtaining 
teaching certification. 


CONCLUSION OF LAW

The criteria for additional vocational rehabilitation 
training under Chapter 31, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3100, 3101, 3106 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 21.1, 21.35, 21.50, 21.51, 21.53, 
21.57 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board of Veterans' Appeals (Board) remanded this claim to 
the RO for additional development in September 1998.  In an 
April 1999 Statement of Representative in Appeals Case and a 
May 1999 Informal Hearing Presentation, the veteran's 
representative indicated satisfaction with the development 
completed.  The Board notes further that the veteran failed 
to respond to a request by the RO for additional information 
made pursuant to the Board's September 1998 remand which 
would likely have resulted in information relevant to the 
disposition of this case.  Therefore, the Board believes that 
the record has been developed to the extent necessary to 
decide equitably the veteran's claim. 

The veteran initially filed an application for Chapter 31 
vocational rehabilitation in October 1990.  At that time, he 
was service connected for multiple disabilities, not 
including an acquired psychiatric disability, and had a 
combined schedular evaluation of 20 percent.  (Effective 
April 1991, this evaluation was increased to 40 percent.)  In 
May 1991, a VA counseling psychologist determined that the 
veteran had an employment handicap and that feasibility for 
training was marginal.  The same day, an individual written 
rehabilitation plan was prepared; therein, a vocational goal 
of "maintain employment as a management trainee DOT 189" 
and an objective of "complete B.S. in Services Management" 
are noted.  In June 1991, the RO notified the veteran that he 
had been awarded Chapter 31 vocational rehabilitation 
benefits.  Thereafter, the veteran pursued his vocational 
goal, and in May 1995, received a Bachelor of Science in the 
field of management.  

While working to complete his degree, as early as December 
1991, the veteran expressed to his VA counseling psychologist 
a desire to obtain a master's degree in education or a 
teaching certificate.  The veteran's desire was apparently 
based on his belief that such a degree would allow him to 
utilize skills he has learned coaching basketball at a 
private preparatory school and a community college. 

A veteran is entitled to a program of rehabilitation services 
under 38 U.S.C.A. Chapter 31 if he has a service-connected 
disability of 20 percent or more and is determined to be in 
need of rehabilitation to overcome an employment handicap.  
38 C.F.R. § 21.40 (1998).  In this case, the veteran meets 
the basic eligibility requirements for Chapter 31 vocational 
rehabilitation training as he has a combined service-
connected disability evaluation of 40 percent, effective 
since April 1991, and in May 1991, was determined to be in 
need of rehabilitation due to an employment handicap (as 
defined in 38 C.F.R. §§ 21.35(a), 21.51(b)). 

The provisions of Chapter 31 are intended to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991).  In 
each case in which a veteran has either an employment 
handicap or serious employment handicap, the VA must 
determine the reasonable feasibility of achieving a 
vocational goal.  38 C.F.R. § 21.53(a).  The term 
"vocational goal" is defined by statute as gainful 
employment consistent with a veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(8).  

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's service-connected and 
nonservice-connected disabilities, when considered in 
relation to his circumstances, do not prevent successful 
pursuit of a vocational rehabilitation program and successful 
employment.  38 C.F.R. § 21.35(h)(2).  The criteria for 
feasibility are: (1) a vocational goal must be identified; 
(2) the veteran's physical and mental conditions must permit 
training to begin within a reasonable period; and (3) the 
veteran must possess the necessary educational skills and 
background to pursue the goal.  38 C.F.R. § 21.53(d).  
Achievement of a vocational goal is not currently reasonably 
feasible if the effects of the veteran's disability (service 
and nonservice-connected), when considered in relation to his 
circumstances, prevent him from successfully achieving a 
vocational goal, or are expected to worsen within the time 
period needed to achieve the goal, thereby making achievement 
not reasonably feasible.  38 C.F.R. § 21.35(h)(3).

In making the determination as to the feasibility of a 
vocational goal, VA must offer the veteran an initial 
evaluation under the provisions of 38 C.F.R. § 21.50.  
However, where such determination cannot be made on the basis 
of information developed during the initial evaluation, an 
extended evaluation is required.  See 38 C.F.R. § 21.57.  The 
determination of the reasonable feasibility of a veteran 
achieving a vocational goal must be made at the earliest time 
possible during an extended evaluation, but not later than 
the end of the period of evaluation.  Any reasonable doubt as 
to feasibility will be resolved in the veteran's favor.  38 
C.F.R. § 21.57(c)(1). 

A review of the probative evidence of record reflects that 
achievement of a vocational goal is not reasonably feasible 
at this time.  In this regard, the Board notes that the 
veteran has been evaluated and counseled on various occasions 
since October 1990, when he first filed an application for 
Chapter 31 benefits, and reports of these evaluations and 
counseling sessions disclose that the effects of the 
veteran's nonservice-connected disabilities, when considered 
in relation to his circumstances, prevent him from 
successfully achieving a vocational goal.  

The veteran has received treatment, including prescription 
drugs, for an acquired psychiatric disorder that has been 
variously diagnosed since he was discharged from service.  
During his initial evaluation by a VA counseling psychologist 
in May 1991, the veteran's emotions were noted to be mildly 
unstable.  During subsequent evaluations, supervisory visits 
and training sessions held from 1991 to 1994, the veteran 
reported having difficulties in relationships with women, and 
was described as compulsive, agitated, easily stressed, 
aggressive, a bit hyper, unable to follow instructions and 
undependable.  In March 1994, the CP documented his 
observations regarding the veteran's overall behavior.  While 
he noted that the veteran's academic progress that semester 
was satisfactory, he also noted that the veteran continued to 
receive treatment at the Mental Hygiene Clinic in the form of 
counseling and also received medication which the veteran 
indicated "calm[ed] his nerves."  In a June 1994 notation, 
the CP documented his consultation with the psychiatrist who 
had been treating the veteran for depression and anxiety.  He 
noted that in the past the veteran had requested additional 
Chapter 31 benefits for purposes of obtaining a teaching 
certification, and he indicated to the psychiatrist that he 
had not provided this additional program to the veteran 
because of the veteran's documented behaviors and his concern 
that the veteran would be teaching children and adolescents.  
He expressed the opinion that it was inappropriate given the 
veteran's present psychiatric problems and past problems 
surrounding various incidents at school and at a VA medical 
facility.  He indicated that he agreed with the psychiatrist 
that once the veteran obtained his management degree, the 
veteran might think about working within the field of 
recreation management.  He did indicate that he was allowing 
the veteran to take a minor in History.  

In June 1994, he underwent a neuropsychological evaluation to 
assess whether the veteran had a learning disability.  At 
that time, a clinical neuropsychologist noted that the 
veteran was soon to be graduating and appeared petrified of 
finding employment given such factors as his work history.  
The veteran apparently stated that he had lost "6 jobs due 
to [his] learning disability [and his] nervous problems."  
The examiner noted that the veteran presented with huge 
inconsistencies in function and that it was difficult to tell 
if it was due to anxiety, anger, personality style or other 
factors.  The examiner found that lengthy interview revealed 
marked psychologic problems with, in the examiner's opinion, 
a "cry for help."  The examiner indicated that the 
veteran's reported history would be consistent with a 
learning disability while the overall depressed level of 
cognitive skills was neither consistent with a learning 
disability nor with vocational and educational endeavors.  
The examiner noted further that the problems presented were 
so complex and intertwined that he could not offer a logical 
hypothesis and suggested the presence of a marked psychologic 
component and perhaps an organic component.  He recommended 
consideration of intensive psychotherapy and that the veteran 
be scheduled for a neurologic workup and a neuropsychological 
reevaluation.  

Shortly thereafter, the veteran was referred to a speech 
pathologist.  During this evaluation, the veteran reported 
that he was in a physically abusive relationship.  The speech 
pathologist noted in June 1994 that the veteran had decided 
that he wanted to enter graduate school and become a 
certified high school teacher and to teach history, economics 
or social studies and to coach basketball.  Following 
testing, the examiner noted that the veteran showed deficits 
in all areas of educational achievement and in aptitude for 
educational endeavors.  He noted that all tests of nonverbal 
intelligence showed extremely low scores which were noted to 
be lower than his presence performance in school and in daily 
living would indicate.  The examiner observed that it was 
possible that the veteran's ability to participate in any 
testing was complicated by his depression and posttraumatic 
stress disorder.  He noted that the veteran had been passing 
courses; however, based on testing results, the veteran was 
doing so with extraordinary effort and assistance from 
others.  He opined that the veteran was likely under 
considerable stress since his educational abilities were 
markedly below the demands on him at present.  He stated that 
the veteran had expressed his fear at completing his 
educational program and then "having nowhere to go."  The 
examiner expressed the opinion that the veteran's stated 
objective of attending graduate school and getting a teaching 
certificate appeared unrealistic based on the tests results. 

Other information in the file indicates some problems 
regarding threatening behavior of the veteran in 1991 and in 
1994; problems caused by the veteran's personality, including 
problems with veracity, with school officials and teachers in 
April 1992; and in February 1995, instances of the veteran 
behaving poorly, in part, by being abusive to students and 
faculty.  

Further, during VA psychiatric counseling in 1994 and 1995, 
it was learned that the veteran had been physically abusive 
to family members including his wife and children, had had 
rage episodes, was easily angered, could not control his 
temper and had irrational thoughts.  From January 1997 to 
February 1997, the veteran was hospitalized for major 
depression with psychotic features. 

In contrast to the aforementioned evidence, the veteran has 
submitted multiple letters and certificates of appreciation 
supporting his claim for additional Chapter 31 vocational 
rehabilitation training.  These letters and certificates 
reflect that the veteran was: a stellar basketball coach and 
part-time facilities supervisor; responsible, cooperative and 
motivated in the classroom and at work; an outstanding 
citizen and community asset; a concerned representative of 
students' rights; and an enthusiastic volunteer.    

Based on a careful review of the evidence, it is the Board's 
considered opinion that the veteran's documented personality 
traits and psychiatric problems prevent him from successfully 
achieving the desired vocational goal in this case.  
Statements of the officials at the veteran's school, his 
counseling psychologist and medical providers overwhelmingly 
outweigh the favorable statements submitted by the veteran.  
Collectively, this information indicates that the veteran has 
problems with stress, anger management, anxiety, 
irritability, and inappropriate behavior.  The Board finds 
that inasmuch as the evidence shows that the effects of the 
veteran's nonservice-connected disability, when considered in 
relation to his circumstances, prevent him from successfully 
achieving a vocational goal of obtaining a graduate level 
degree or certification that would permit him to teach 
children, under 38 C.F.R. §§ 21.35(h)(3), 21.53(d), 
achievement of a vocational goal is not currently reasonably 
feasible.  As the evidence is not evenly balanced in this 
case, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
additional vocational rehabilitation training under Chapter 
31, Title 38, United States Code.


ORDER

An additional program of vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

